 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneral Equipment Company and its Alter Ego,Petro Fill Midwest, Inc. and JourneymenPlumbers Local Union No. 35 of St. Louis,Missouri, affiliated with United Association ofJourneymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United Statesand Canada, AFL•CIO. Case 14•CA-19287December 14, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 28, 1988, Administrative LawJudge Robert A Giannasi issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed an an-swering brief to the Respondent's exceptions 1The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GeneralEquipment Company and Petro Fill Midwest, Inc ,St Louis, Missouri, its officers, agents, successors,and assigns, shall take the action set forth in theOrder' The Respondent also filed a motion to strike portions of the GeneralCounsel s and the Charging Party s postheanng briefs We deny the Re-spondent s motion2 We agree with the judge's finding that the so-called subcontract between General Equipment and Petro Fill was not an arm's-length trans-action In so doing, we find It unnecessary to pass on the judge s relianceon the absence of a written subcontracting agreement between GeneralEquipment and Petro Fill because of the judge's single employer findingand his other findings concerning the purported subcontracting arrange-ment3 In adopting the judge's conclusion that the Respondent violated Sec8(a)(5) and (1) of the Act by falling to apply the General Equipment col-lective-bargaining agreement to the Petro Fill employees, we note that,while the judge found It unnecessary to determine whether employees inPetro Fill s polyurethane filling operations and employees in GeneralEquipment operations would constitute a single unit, he expressly foundthat, during times relevant to the issues in this case, the Petro Fill em-ployees performed a substantial amount of General Equipment bargainingunit work and, therefore, were members of that unitKeltner Locke, Esq , for the General CounselJames N Foster Jr, Esq (McMahon, Berger, Hanna, La:t-han, Cody and McCarthy), of St Louis, Missoun, forthe RespondentCary Hammond, Esq (Dickemper, Hammond, Shinners,Turcotte and Larrew), of St Louis, Missouri, for theCharging PartyDECISIONSTATEMENT OF THE CASEROBERT A GIANNASI, Administrative Law JudgeThis case was tried on March 23, 1988, in St Louis, Mis-souri The complaint alleges that Respondent Petro FillMidwest "was established by" Respondent GeneralEquipment Company (General Equipment) "as a subor-dinate instrument to and a disguised continuation or'General Equipment and that the two companies are"alter egos and a single employer within the meaning ofthe Act" The complaint also alleges that RespondentGeneral Equipment "assigned and transferred to employ-ees of Respondent Petro Fill work of a kind traditionallyand historically performed by" employees of GeneralEquipment which were represented by the ChargingParty Union (the Union) "and/or subcontracted saidwork to Petro Fill" The complaint further alleges thatthe Respondent (when used in the singular the termrefers to both Respondents) "failed to apply to employ-ees of Petro Fill" performing unit work "all the termsand conditions" in the Union's contract with GeneralEquipment In addition, the complaint alleges that theRespondent's establishment of Petro Fill Midwest andthe conduct described above without prior notice to theUnion and without affording the Union an opportunityto bargain about such matters violated Section 8(a)(5)and (1) of the Act Finally, the complaint alleges thatRespondent General Equipment failed to supply theUnion relevant information concerning the relationshipbetween it and Respondent Petro Fill Midwest, also inviolation of Section 8(a)(5) and (1) of the Act The par-ties have filed bnefs and reply briefs which I have readand consideredUpon the entire record, including the testimony of thewitnesses and my observation of their demeanor whiletestifying, I make the followingFINDINGS OF FACTI THE BUSINESS OF RESPONDENTRespondent General Equipment, a Missouri corpora-tion with an office and a place of business in St Louis,Missouri, is a contractor engaged in the installation,repair, and maintenance of gasoline service station equip-ment and facilities During a representative 1-yearperiod, General Equipment purchased and received at itsfacility products, goods, and materials valued in excess of$50,000 directly from points outside of the State of Mis-souriRespondent Petro Fill Midwest (also sometimes re-ferred to as Petro Fill), a Missouri corporation whichutilizes the same office and place of business as GeneralEquipment, is engaged in the business of filling unusedunderground storage tanks with polyurethane foam, and,among other things, bills General Equipment for the useof its employees in some of General Equipment's oper-ations Based on a projection of partial year figures,Petro Fill Midwest will annually purchase and receiveproducts, goods, and materials valued in excess of$50,000 directly from points outside the State of Missouri297 NLRB No 62 GENERAL EQUIPMENT CO431and will annually perform services valued in excess of$50,000 in States other than MissouriBased on the above, I find that both General Equip-ment and Petro Fill Midwest are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the ActII THE LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the ActIII THE UNFAIR LABOR PRACTICESA BackgroundGeneral Equipment has been in operation since 1945Since 1980 General Equipment and the Union have hada bargaining relationship embodied in successive collec-tive-bargaining agreements The latest contract runsthrough January 2, 1989 The Union is the exclusive rep-resentative of the following appropriate unit of GeneralEquipment employeesAll working foremen, mechanics, clerks and train-ees employed by General Equipment at its StLouis, Missouri facility, excluding office clericaland professional employees, guards, and supervisorsas defined in the ActGeneral Equipment essentially sells, installs, and serv-ices gasoline pumps or dispensers and other relatedequipment Its approximately 21 unit employees workboth at the General Equipment facility at 3952 ClaytonAvenue, where equipment is often brought in for servic-ing, and in the field at a particular service station site Inthe past year-1987•General Equipment hired about sixnew employees because of an expansion of business Thisexpansion was fueled by environmental protection regu-lations which created a demand for the installation of"Stage II vapor recovery systems" This requires retro-fitting existing equipmentThe bargaining unit includes employees in the con-struction department supervised by Odell Richmann, aswell as the service department supervised by EugeneBoaz Boaz also supervises three warehouse employeeswho are within the unit The other employees•aboutseven salespeople and office and administrative staff•areseparately supervised and are not covered under the bar-gaining agreementWilliam Peter de Penaloza is the president of GeneralEquipment and he owns 90 percent of the outstandingstock of the Company His son John is the treasurerEdward Verity, who joined the firm in January 1987, isthe vice president He also serves as general manager ofthe CompanyIn August 1987 Petro Fill Midwest began operationsusing the same facility which houses General EquipmentThis company is a licensee of Petro Fill Corporation ofCharleston, South Carolina, which has patented amethod for filling underground storage tanks using poly-urethane foam, thus providing for their "abandonment inplace" General Equipment formerly performed a similarfunction for gasoline storage tanks utilizing pea gravel 'However, the pea gravel could not completely fill thegasoline storage tanks and thus this method could notcomply with applicable environmental protection regula-tions Petro Fill's charter permits it to use polyurethanefoam on storage tanks other than gasoline storage tanksThe president of Petro Fill is William Peter de Pena-loza He owns 25 percent of the outstanding stock ofPetro Fill His son John is secretary of Petro Fill andowns 25 percent of the stock William Peter's wife,Isabel P de Penaloza, is vice president of the firm andowns 25 percent of the stock The remaining 25 percentof the Company's stock is owned by Isabel H de Pena-loza, William Peter's daughter, who is also the treasurerof the firm She is a college student who is supported byher father 2Petro Fill hired two employees•one in September andanother in October 1987 One has been fired and re-placed so the firm still has two employees According tothe senior de Penaloza, he assigns work to these employ-ees although the evidence shows quite clearly that Gen-eral Equipment supervisors actually supervise their workexcept when they are performing polyurethane workPetro Fill has only had two separate jobs One of thesewas a 1-day job in Nebraska where it filled some tanks ata nuclear power station The employees took 1 day totravel to the site, 1 day to complete the job, and anotherday to return home The job brought the Company$2400 The only other job was filling an undergroundtank for General Equipment at the Respondent's facilityThat job lasted 1-1/2 days The job in Nebraska tookplace in November 1987, the General Equipment jobtook place in early 1988The Petro Fill employees also completed a 2-day train-ing program on the polyurethane filling procedure con-ducted at the General Equipment site In addition, ac-cording to the senior de Penaloza, the Petro Fill employ-ees are required to train on polyurethane filling proce-dures and this takes about 1 hour per weekThe Petro Fill employees spend the remainder of theirtime•that is, most of their time•performing bargainingunit work on behalf of General Equipment This workincludes delivering materials to jobsites and assisting bar-gaining unit personnel in the field, performing weldingand other duties at the shop, and performing mainte-nance in the shop When performing this work, the PetroFill employees are supervised by the same GeneralEquipment personnel who supervise bargaining unit em-ployeesDocumentary evidence shows that during the last partof 1987 and into 1988 Petro Fill employees workedalmost full time for General Equipment For example,their work totals for December 1987 were as followsOne week they worked 39-1/2 and 39 hours, respective-' General Equipment employees have not performed this work forabout 10 years2 William Peter s wife and two children own a corporation calledHarbin Seal which manufactures a sealant and uses a small corner of thegarage at General Equipment' according to the senior de PenalozaThere is no allegation that Harbin Seal is part of this case even thoughPetro Fill's employees sometimes perform work for this company 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDly, on another week they each worked 30 hours, on stillanother they worked 38 and 32 regular hours and eachworked 8 overtime hours On another week they eachworked 40 hoursApparently Petro Fill was paid $25 per hour for thework performed by its employees for General Equip-ment even though the employees themselves are paid $11per hour The wage and benefit requirements of the Gen-eral Equipment collective-bargaining agreement with theUnion are considerably higherThe two Petro Fill employees are covered under thesame health insurance plan applicable to nonbargamingunit employees of General Equipment Petro Fill has noother employees Its administrative and clerical work, in-cluding payroll, is performed by General Equipment em-ployees Both General Equipment and Petro Fill employ-ees are covered under the same workmen's compensationand liability insurance policies There is no sign or otheridentifying marks designating the area of the common fa-cility which is allocated to Petro Fill, although Petro Filldoes own a truck clearly designated in its own namewhich is not used by General EquipmentWilliam Peter de Penaloza has handled all the negotia-tions between General Equipment and the Union as wellas most other communications between the parties in-volving labor relations He has hired most of the GeneralEquipment employees and handles terminations as wellAlthough Verity, who was made general manager inJuly 1987, has recently taken over some management re-sponsibilities, he concedes that the senior de Penalozahas the ultimate authority in these and all other mattersinvolving General Equipment As he testified "[A]spresident of the company [de Penaloza] has the right todo anything he wants" In any event, Verity has not ne-gotiated with the Union or hired or fired employeesThe senior de Penaloza admittedly has full and com-plete authority over the management and labor relationsof Petro FillOn November 18, 1987, the Union sent a letter toGeneral Equipment adverting to its belief that Petro Fillemployees were performing bargaining unit work andstating that the relationship between the two companieswas such that the bargaining agreement was being cir-cumvented Enclosed with the letter was a grievance al-leging that the two companies were alter egos or singleemployers and that the Respondent was violating thebargaining agreement by failing to apply its terms to thePetro Fill employees In addition, the Union requestedresponses to a number of questions stating that the infor-mation sought was necessary for it to properly processits grievanceOn December 4, 1987, William Peter de Penaloza re-sponded by letter stating that "you have failed to demon-strate the relevancy of the information you have request-ed"On January 4, 1988, the Union filed the charge in thiscase alleging as violations of Section 8(a)(5) and (1) ofthe Act the failure to apply the collective-bargainingagreement to the Petro Fill employees and the failure tosupply the requested information An amended chargewas filed on February 2, 1988On March 18, 1988, the Respondent submitted a re-sponse to the Union's November 1987 request for infor-mation providing some of the material sought The re-sponse was not complete and, indeed, at the hearing, itwas revealed that some of the information submitted wasinaccurate 3After the grievance and the unfair labor practicecharge were filed, the Respondent utilized the Petro Fillemployees less often on bargaining unit work•certainlyfor field work•and sought to differentiate the two enti-ties somewhat For example, it changed the hours slight-ly for Petro Fill employees and put in a separate phoneline for Petro Fill These were cosmetic changes, howev-er, and the substance of the operations did not changefrom that recited aboveB Discussion and Analysis1 The single employer issueIn determining single employer status the Board looksto whether the two entities alleged to constitute a singleemployer have (1) common management, (2) centralizedcontrol of labor relations, (3) interrelation of operations,and (4) common ownership and financial control Geo VHamilton, Inc , 289 NLRB 1335 (1988), citing numerousauthorities No single criterion is controlling but "par-ticular emphasis has been placed on centralized controlof labor relations" IbidAnalyzing the evidence herein based on the abovestandards, I find that General Equipment and Petro FillMidwest constitute a single employerIt is clear that the two entities have common manage-ment and ownership William Peter de Penaloza owns 90percent of General Equipment and 25 percent of PetroFill Midwest The rest of Petro Fill is owned by mem-bers of his family Aside from the senior de Penaloza, theonly other family member active in either business is hisson John, a 25-percent stockholder in Petro Fill whoserves as treasurer of General Equipment and secretaryof Petro Fill William Peter serves as president of bothcompanies He admittedly manages and supervises theemployees of Petro Fill, and, although Edward Verityhas some management responsibilities at General Equip-ment, Verity concedes that William Peter, as the owner,can do "anything he wants" In short, William Peter ef-fectively owns and runs both companiesThe record also shows that William Peter handleslabor relations for both firms He personally has negotiat-ed all labor contracts for General Equipment and dealswith the Union He has hired and fired employees forboth firms No one else has such responsibilities More-over, he decides when and under what circumstancesPetro Fill employees will work for General EquipmentFinally, there is a significant interrelation between thetwo firms The employees of both firms work at thesame facility without regard to space boundaries Indeed,the Petro Fill employees perform most of their work not-3 For example, in its response to the information request, the Respond-ent denied that any insurance or other benefits were shared by the em-ployees of the two companies Actually the two companies do share thesame health, workers' compensation, and liability policies GENERAL EQUIPMENT CO433for Petro Fill but for General Equipment They thuswork alongside General Equipment employees Whenthey perform such work they are supervised by GeneralEquipment supervisorsIn these circumstances, the evidence is overwhelmingthat the two companies have sufficient indicia ofcommon ownership and management, centralized laborrelations, and interrelation of operations to constitute asingle employer I so find 42 The unit issueThe single employer finding does not end the matter,for the question then becomes whether utilizing thePetro Fill employees to perform bargaining unit workwas lawful The parties' bnefs focus on whether thePetro Fill employees constitute a unit separate from theGeneral Equipment bargaining unit The General Coun-sel argues that the Petro Fill employees have been "ac-creted" into the General Equipment unit, citing CentralSoya Co, 281 NLRB 1308 (1986) The Union, while itdoes not speak in terms of accretion, likewise argues infavor of a single overall unit, citing such cases as Neigh-borhood Roofing, 276 NLRB 861 (1985), and NumrichArms Corp, 237 NLRB 313 (1978) The Respondent, onthe other hand, argues that the two Petro Fill employeesconstitute a "unit distinct and separate from General's"(Br 17)The parties are asking for more than is necessary to re-solve the issue The complaint did not allege that bar-gaining was required in a single overall unit The onlyunit alleged as appropriate in the complaint was the Gen-eral Equipment unit covered by the contract between theUnion and General Equipment The thrust of the com-plaint was that the Respondent used Petro Fill employ-ees to perform bargaining unit work without applyingthe contract to themThere is really no doubt that the Petro Fill employeesperformed bargaining unit work The Respondent allegesthat this was done pursuant to a subcontract wherebyGeneral Equipment contracted with Petro Fill to use thelatter's labor In view of my single employer finding thisdefense must fail The so-called subcontract was not anarm's-length transaction It was undertaken in an attemptto legitimize the failure to apply the union contract to4 The complaint also alleges that Petro Fill is the alter ego or disguisedcontinuance of General Equipment In brief the Union argues only thesingle employer doctrine while the General Counsel argues both In viewof my finding with respect to the single employer Issue, I see no reasonto decide the alter ego Issue However, I note that, conceptually, the re-lationship between the two companies does not fit the alter ego moldGeneral Equipment still functions and Petro Fill was not formed in orderto continue General Equipment under another name or to evade the basicbargaining relationship It was formed to perform polyurethane fill workin underground storage tanks Its customers are actually and potentiallydifferent and the equipment each uses is different Thus, although subse-quent to its formation, Petro Fill's employees were used to performingbargaining unit work, It is conceivable that Petro Fill s work will expandto the point that this no longer occurs In these circumstances, an alterego finding would be strained and premature See Image Convention Serv-ices, 288 NLRB 1036 (1988), Hydro Logistics Inc , 287 NLRB 602 fn 4(1987) See also NLRB v Allcoast Transfer, 780 F 2d 576, 579-582 (6thCif 1986), particularly its discussion of the Eighth Circuit's view of thispoint at 579-580the Petro Fill employees who were performing bargain-ing unit work 5Indeed, I find that the Petro Fill employees are actual-ly members of the bargaining unit under well-settled unitprinciples The Petro Fill employees spend most of theirtime performing bargaining unit work They spend verylittle time performing Petro Fill work They are essen-tially supervised by the same supervisors who supervisemembers of the bargaining unit Thus, even if they couldbe considered dual-function employees, it is clear thatthey have a strong community of interest with GeneralEquipment employees and therefore have a "substantialinterest in the unit's wages, hours, and working condi-tions" Fleming Industries, 282 NLRB 1030 fn 1 (1987)I am reluctant to make an accretion or single unit find-ing in this case because Petro Fill's operations are theo-retically different from those of General Equipment It isconceivable that Petro Fill's business will expand to suchan extent that its employees will constitute a separate ap-propriate unit The senior de Penaloza testified, for ex-ample, that he expected an expansion of the work forcein 6 months Although the evidence is sketchy on thispoint, it is enough for the Board to hold off on an accre-tion finding I am also cognizant of the Board's view thatan accretion finding effectively deprives the accreted em-ployees of a voice in the selection of a bargaining repre-sentative See Mr Clean of Nevada, Inc, 288 NLRB 895(1988), and Geo V Hamilton, Inc, 289 NLRB 1335(1988)Even though, unlike in the cited cases, the accretedunit herein would be much smaller than the existing unit,I see no reason to expand the General Equipment unitset forth in the complaint to include polyurethane fillingwork without a specific complaint allegation and withoutmore record evidence on the future course of Petro FillThe evidence herein covered only the first severalmonths of Petro Fill's operations In similar circum-stances the Board prohibits recognition when a businesshas not reached normal operations or has not employed asubstantial and representative complement of employeesSee AMA Leasing, 283 NLRB 1017 (1987) 6Nevertheless the record herein shows that, at least atpresent, Petro Fill employees are basically members ofthe General Equipment bargaining unit Thus, when theyperform bargaining unit work they are entitled to all thebenefits of the General Equipment labor contract5 The record indicates that before the Union raised the issue, the Re-spondent did not view Petro Fill as a true subcontractor of GeneralEquipment Thus, in response to the Union's specific request for names ofsubcontractors with whom General Equipment did business, the Re-spondent did not mention Petro Fill Nor did It list Petro Fill when Itattached copies of "all" IRS Form 1099s required to be filed for subcontractors At the hearing the Respondent conceded that there was no writ-ten subcontract between Petro Fill and General Equipment The recordalso shows that Petro Fill submitted periodic invoices for the work per-formed for, and received a check in payment from, General EquipmentHowever, the disparity between the payment made to Petro Fill•essen-tially for labor•and the amount paid to the employees is far out of pro-portion to what would be reasonable under the circumstances, especiallyconsidering the fact that General Equipment provided Petro Fill withsubstantially all of its operating support services6 Of course either party may petition for a unit clarification or other-wise seek a unit determination after Petro Fill has operated for a longerperiod of time 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3 The violationsThe General Counsel and the Union assert in brief thatRespondent violated the Act by falling to apply the Gen-eral Equipment contract to the Petro Fill employees whoperformed bargaining unit work and indeed are bargain-ing unit employees I agree Failure to apply a collective-bargaining agreement to unit employees is violative ofSection 8(a)(5) and (1) of the Act See Edward J White,Inc. 237 NLRB 1020 (1978), Neighborhood Roofing, 276NLRB 861 (1985) 7In addition, the General Counsel and the Union re-quest a finding that Respondent violated Section 8(a)(5)and (1) of the Act by failing timely and fully to respondto the Union's request for information concerning the re-lationship between Petro Fill and General EquipmentThe evidence clearly shows that the Union had reason tobelieve•through employee reports•that Petro Fill em-ployees were performing bargaining unit work It filed acontract grievance to this effect Thus the informationwas clearly relevant to the Union's administration of theGeneral Equipment bargaining agreement The Respond-ent delayed several months in providing the requested in-formation and, indeed when It did respond, it did notfully comply with the request In these circumstances, Ifind that the Respondent's untimely and incomplete re-sponse to a legitimate information request was violativeof Section 8(a)(5) and (1) of the Act See Pence Construc-tion Go, 281 NLRB 322 (1986), Alle Arecibo Corp, 264NLRB 1267, 1274 (1982), Bentley-Jost Electric Corp, 283NLRB 564 (1987)CONCLUSIONS OF LAW1 General Equipment and Petro Fill Midwest consti-tute a single employer within the meaning of the Act2 The Petro Fill Midwest employees are members ofthe following appropriate bargaining unit which is repre-sented by the UnionAll working foremen, mechanics, clerks and train-ees employed by General Equipment at Its StLouis, Missouri facility, excluding office clericaland professional employees, guards and supervisorsas defined in the Act3 The Petro Fill employees are covered under thecollective-bargaining agreement between General Equip-ment and the Union4 By failing to apply the collective-bargaining agree-ment to the Petro Fill employees, Respondent has violat-ed Section 8(a)(5) and (1) of the Act5 By failing, completely and in a timely fashion, toprovide the Union with the information requested in itsletter of November 18, 1987, the Respondent has violat-ed Section 8(a)(5) and (1) of the Act7 There is no allegation or evidence that General Equipment employ-ees lost any work as a result of the assignment of bargaining unit work toPetro Fill employees Nor, apart from the rejected arguments as to asingle unit or accretion finding, is there any contention that the Union isentitled to bargain over the polyurethane work as it affects unit work6 The above violations are unfair labor practices af-fecting commerce within the meaning of Section 2(6)and (7) of the Act7 The Respondent has not otherwise violated the ActTHE REMEDYI shall order the Respondent to cease and desist fromthe unlawful conduct found herein and to take certain af-firmative actions to effectuate the policies of the ActThe Respondent shall be ordered to honor the terms ofthe current collective-bargaining agreement and to applythe terms of the agreement to the Petro Fill employeesThe Respondent shall also be ordered to make whole allemployees for any losses sustained by them by virtue ofthe failure to apply the agreement to them 8On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 9ORDERThe Respondent, General Equipment Company andPetro Fill Midwest Inc , St Louis, Missouri, its officers,agents, successors, and assigns, shallI Cease and desist from(a)Failing to apply all provisions of its contract withthe Union to Petro Fill Midwest employees who performbargaining unit work(b)Falling to provide the Union with information rele-vant to its collective-bargaining responsibilities(c)Otherwise failing or refusing to bargain with theUnion over the performance of unit work by Petro FillMidwest employees(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make whole Petro Fill Midwest employees whohave performed work in the bargaining unit covered bythe collective-bargaining agreement between GeneralEquipment and the Union for the loss of wages and ben-efits they have suffered by virtue of the Respondent'sfailure to apply the agreement to them(b)Apply all terms of the collective-bargaining agree-ment to employees of Petro Fill who perform bargainingunit work(c)To the extent that it has not already been supplied,provide to the Union all relevant information concerningthe relationship between Petro Fill Midwest and General9 The make-whole remedy shall be computed in accordance withBoard law Wages owed shall be computed in accordance with F WWoolworth Co. 90 NLRB 289 (1950), with Interest as prescribed in 'YewHorizons for the Retarded, 283 NLRB 1173 (1987), and Florida Steel Corp,231 NLRB 651 (1977), and Isis Plumbing Co, 131 NLRB 716 (1962)Fringe benefit payments shall be computed in accordance withMerryweather Optical Co, 240 NLRB 1213, 1216 fn 7 (1979)9 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses GENERAL EQUIPMENT CO435Equipment in response to the Union's November 18,1987 letter(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(e)Post at its facility in St Louis, Missouri, copies ofthe attached notice marked "Appendix "1• Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER RECOMMENDED that those allegations ofthe complaint not found herein are dismissed10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT fail to apply all provisions of our con-tract with the Union to Petro Fill Midwest employeeswho perform bargaining unit workWE WILL NOT fail to provide the Union with informa-tion relevant to our collective-bargaining responsibilitiesWE WILL NOT otherwise fail or refuse to bargain withthe Union over the performance of unit work by PetroFill Midwest employeesWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed them by Section 7 of the ActWE WILL make whole Petro Fill Midwest employeeswho have performed work in the bargaining unit cov-ered by the collective-bargaining agreement betweenGeneral Equipment and the Union for the loss of wagesand benefits they have suffered by virtue of our failureto apply the agreement to themWE WILL apply all terms of the collective-bargainingagreement to employees of Petro Fill who perform bar-gaining unit workWE WILL to the extent that it has not already beensupplied, provide to the Union all relevant informationconcerning the relationship between Petro Fill Midwestand General Equipment in response to the Union's No-vember 18, 1987 letterGENERAL EQUIPMENT COMPANY AND ITSAl TER EGO, PETRO FILL MIDWEST INC